It appearing that the claimant had been made a party to a rule in reference to the judgment and execution by virtue of which the property claimed was levied on, and the claimant having withdrawn his claim, it is ordered that the writ of error on behalf of the claimant, on grounds in respect to errors in reference to the rule, be dismissed,—the claimant after the withdrawal of his claim having no interest in the said judgment and execution. 33 Ga.,. 205.Writ of error dismissed.(Head-note by the court.)